DETAILED ACTION
Allowable Subject Matter
Claims 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub; 2016/0124557 A1) in view of Watanabe (US Pub: 2015/0255518 A1).
 	As to claim 1, Choi discloses a touch display panel (i.e. figure 1A – figure 1C shows an integrated in-cell OLED touch display panel) (see Fig. 1, [0043-0044]), comprising: 
 	a first substrate (i.e. the substrate 211) (see Fig. 1A, [0043]); 
 	a first display electrode, disposed on the first substrate (i.e. the first display electrode is the TFT electrode 23 which is on the substrate 211) (see Fig. 1A, [0045]); 

 	a first touch electrode, disposed on the first substrate, wherein the first touch electrode has a first bridge part (i.e. as seen in figure 1C the dual level touch electrode 216 are found to cross each other which is on the OLED layer) (see Fig. 1C, [0088-0091]), and at least a portion of the first bridge part is overlapped with the spacer from a top view (i.e. the bridge part is the middle structure which connects the first electrode over the second electrode as seen in figure 1C which is seen as overlapping the spacing element 35 as seen in figure 1A) (see Fig. 1, [0042-0091]).
 	However, Choi do not teach a second display electrode disposed on the spacer, wherein the second display electrode has an electrode protruding part on the spacer (i.e. Choi is silent with respect to an encapsulation layer which is directly contacted with the first touch electrode).
 	Watanabe teach a second display electrode disposed on the spacer (i.e. as seen in figure 12A the second display electrode 361 is displayed on the spacer 375 as seen in a topological view of figure 12B) (see Fig. 12A, 12B, [0457-0459]), wherein the second display electrode has an electrode protruding part on the spacer (i.e. Watanabe teaches an electrode part 367 which is situated on the spacer 375 which is a bridging area as seen in figure 12B where the protruding part of the top portion is clearly present on top of the arc shaped spacer ) (see Fig. 12A, 12B, [0457-0459]).
 	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used an spacer encapsulation layer design of Watanabe in the overall touch display device of Choi, in order to reduce the invention into practice with an actual manufacturing method that forms the spacer system for a touch system along with the display system to create a flexible system that resists bending damage (see Watanabe [00011-0014]).
 	As to claim 2, Choi teaches the touch display panel as claimed in claim 1, further comprising two adjacent light emitting areas (i.e. the first row of blue OLED pixel and second row of blue OLED pixel are 
 	As to claim 3, Choi teaches the touch display panel as claimed in claim 2, wherein the two adjacent light emitting areas emit the light beams in green (i.e. as seen in figure 3 the embodiment of figure 3 shows that the green OLED pixel can be made to sit adjacent each other) (see Fig. 3, [0100-0101]).
 	As to claim 4, Choi teaches the touch display panel as claimed in claim 2, wherein a portion of the first bridge part is disposed between the two adjacent light emitting areas (i.e. as seen in figure 1C and 3 the portion of the first bridge part crosses the underlying light emitting areas which means the two adjacent OLED electrode area intersects the bridging areas) (see Fig. 1C, 3, [0042-0101]).
	As to claim 5, Choi teaches the touch display panel as claimed in claim 4, wherein the portion of the first bridge part is away from the two adjacent light emitting areas by a distance (i.e. as seen in figure 1C the first bridge part is seen to be continuous in the layout which means at least one portion is away from the two adjacent light emitting area by a distance) (see Fig. 1C, 3, [0042-0101]).
	As to claim 6, Choi teaches the touch display panel as claimed in claim 1, further comprising a plurality of light emitting areas, wherein the plurality of light emitting areas emit light beams in a same color, the plurality of light emitting areas are disposed side by side and arranged in a direction, and the spacer is arranged in the direction (i.e. as seen in figure 1A, and 3, the embodiment of figure 3 shows the plurality of light emitting areas emit the same color next to each other and the spacing element 35 is show to cross the area in the side by side arrangement) (see Fig. 1 and 3, [0042-0101]).

	As to claim 8, Choi teaches the touch display panel as claimed in claim 1, wherein the first touch electrode 25 further comprises a plurality of first sensing parts, and the first bridge part is electrically connected between two adjacent first sensing parts (i.e. Choi teaches the touch sensing parts which is connected by the bridge part between two separate regions) (see Fig. 1C, [0084-0089]).
	As to claim 9, Choi teaches the touch display panel as claimed in claim 8, further comprising: a second touch electrode disposed on the first substrate, wherein the second touch electrode comprises a plurality of second sensing parts and a second bridge part, the second bridge part is electrically connected between two adjacent second sensing parts, and the first bridge part is crossed with the second bridge part (i.e. as seen in figure 1C the second touch electrode are the complementary electrode in the Y direction which are connected by the second bridge part) (see Fig. 1C, [0084-0089]).
	As to claim 10, Choi teaches the touch display panel as claimed in claim 9, further comprising: an insulating pattern, wherein the first sensing parts, the second sensing parts, and the second bridge part are disposed on the first display electrode, and the insulating pattern is disposed between the second bridge part and the first bridge part (i.e. since the touch panel display stack is topographically direct on top of each other at least the insulating pattern is disposed on the organic light emitting diode layer as seen figure 1A which separates the bridging element of figure 1C ) (see Fig. 1A-1C, [0042-0091]).
	As to claim 11, Choi teaches the touch display panel as claimed in claim 9, wherein at least a portion of the second touch electrode is overlapped with the spacer from the top view (i.e. the bridge part is the middle structure which connects the first electrode over the second electrode as seen in figure 1C which is seen as overlapping the spacing element 35 as seen in figure 1A) (see Fig. 1, [0042-0091]).

	As to claim 13, Choi teaches the touch display panel as claimed in claim 9, further comprising a light emitting area, wherein at least one of the first bridge part and the second bridge part comprises a bent pattern, and the bent pattern is away from the light emitting area by a distance (i.e. as seen in figure 1C the end of the bridging element when connecting to the electrode 214 result in an bent shape which is away from the light emitting area by a distance as seen in figure 3) (see Fig. 1C, 3, [0100-0101]).
	As to claim 14, Choi teaches the touch display panel as claimed in claim 8, further comprising: an insulating pattern, wherein from the top view, the insulating pattern is overlapped with at least a portion of the first bridge part, and the two adjacent first sensing parts are partially overlapped with two ends of the first bridge part (i.e. as seen in figure 1C the two touch electrode pattern has their bridging element crossing each other and therefore are overlapped) (see Fig. 1C, [0084-0089]).
	As to claim 15, Choi teaches the touch display panel as claimed in claim 8, wherein an end of the first bridge part is in an arc shape (i.e. as seen in figure 1C the end of the bridging element when connecting to the electrode 214 result in an arc shape bend) (see Fig. 1C).
	As to claim 16, Choi teaches the touch display panel as claimed in claim 8, further comprising: a second touch electrode, disposed on the first substrate, wherein the second touch electrode comprises a second bridge part, at least one of the first bridge part and the second bridge part comprises a plurality of conductive patterns separated from each other (i.e. as seen in figure 1C the two touch electrode pattern has their bridging element crossing each other and therefore are overlapped) (see Fig. 1C, [0084-0089]).

 	As to claim 19, Choi and Watanabe teaches the touch display panel as claimed in claim 1, wherein in a cross-section view of the touch display panel, the electrode protruding part is an arc shape (i.e. as seen in figure 12A the electrode protruding part is in an arc shape to form with the spacer 375) (see Fig. 12A, [0457-0458]).
 	As to claim 20, Choi and Watanabe teaches the touch display panel as claimed in claim 1, further comprising: an insulating layer, wherein the insulating layer is directly disposed on the first display electrode, and the spacer is directly disposed on the insulating layer (i.e. as seen in figure 12A and 12B, the first electrode 361 is seen to be insulated by the layer 363 which is set above it) (see Fig. 12B, [0458]).
Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive, since the newly introduced art Watanabe addressed the new limitations presented in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        August 14, 2021